IN THE UNITED STATES DISTRICT COURT, ep STATES pistaicr gOURT
FOR THE DISTRICT OF NEW MEXICO LAS CRUCES, N EW

- MAR 2 2020
CF seri ELFERS

 

UNITED STATES OF AMERICA, )
) CLERK OF COURT -
Plaintiff, )
)
v. )
) No. 2:19-cr-01715-RB-1
)
JAMES CHRISTOPHER BENVIE, )
)
Defendant. )
)
VERDICT
COUNT 1
1. WE, THE JURY, find the defendant, JAMES CHRISTOPHER BENVIE, (Fy | TY
(Guilty/Not Guiits

of false personation of an officer or employee of the United States, as charged in Count | of the
indictment.
COUNT 2
2. WE, THE JURY, find the defendant, JAMES CHRISTOPHER BENVIF, Gu \ " :
(Guilty/Not Guilty
of false personation of an officer or employee of the United States, as charged in Count 2 of the

indictment.

ra.

DATED 2 day of March, 2020.

 
